Exhibit 10.21

SECOND AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (“Amendment”) dated as of October 21, 2015 to the Committed
Facility Agreement dated as of October 17, 2014 between BNP Paribas Prime
Brokerage, Inc. (“BNPP PB, Inc.”) and Burholme Funding LLC (“Customer”).

WHEREAS, BNPP PB, Inc. and Customer previously entered into a Committed Facility
Agreement dated as of October 17, 2014 (as amended from time to time, the
“Agreement”);

WHEREAS, the parties hereto desire to amend the Agreement as provided herein;

NOW THEREFORE, in consideration of the mutual agreements provided herein, the
parties agree to amend the Agreement as follows:

 

1. Amendment to Section 6 of the Agreement (‘Scope of Committed Facility’)

Section 6 of the Agreement is hereby amended by replacing the following
paragraph currently appearing at the end thereof:

“Notwithstanding the foregoing or anything to the contrary herein, if a Funding
Event has occurred, then upon delivery of a Facility Modification Notice the
Outstanding Debit Financing which, for the avoidance of doubt, would otherwise
have been subject to the commitment described in the Agreement, shall be due and
payable immediately upon demand by BNPP PB, Inc. on any day on or after the 29th
calendar day following the Notice Date; provided that, if such 29th calendar day
is not a Business Day, then such Outstanding Debit Financing shall be due and
payable immediately upon demand by BNPP PB on any day on or after the Business
Day immediately preceding such 29th calendar day (the “Termination Date”). Upon
termination, BNPP PB, Inc. shall pay to Customer a fee equal to 20 bps on the
amount of Maximum Commitment Financing on the Termination Date.”

With the following paragraph:

“Notwithstanding the foregoing or anything to the contrary herein, on or at any
time after the occurrence of a Funding Event, BNPP PB, Inc. shall have the
option to terminate the Agreement immediately upon notice. Upon termination
resulting from the exercise of such option, BNPP PB, Inc. shall pay to Customer
a fee equal to 50 bps on the amount of Maximum Commitment Financing. BNPP PB,
Inc. shall provide notice to Customer of any downgrade of BNP Paribas’ long-term
credit rating by any of Standard & Poor’s Ratings Services, Moody’s Investor
Service, Inc. or Fitch Ratings, Ltd.”

 

2. Representations

Each party represents to the other party that all representations contained in
the Agreement are true and accurate as of the date of this Amendment and that
such representations are deemed to be given or repeated by each party, as the
case may be, on the date of this Amendment, in each case, however, except for
any representation that refers to a specific date, as to which each party
represents to the other party that such representation is true and accurate as
of such specific date and is deemed to be given or repeated by each party, as
the case may be, as of such specific date.

 

3. Miscellaneous

 

  (a) Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

 

1



--------------------------------------------------------------------------------

  (b) Entire Agreement. The Agreement as amended and supplemented by this
Amendment constitutes the entire agreement and understanding of the parties with
respect to its subject matter and supersedes all oral communications and prior
writings (except as otherwise provided herein) with respect thereto. Except as
expressly set forth herein, the terms and conditions of the Agreement remain in
full force and effect.

 

  (c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

  (d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

  (e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

(Signature page follows)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.

 

BNP PARIBAS PRIME BROKERAGE, INC.     BURHOLME FUNDING LLC /s/ JP Muir     /s/
Gerald F. Stahlecker Name: JP Muir     Name: Gerald F. Stahlecker Title:
Managing Director     Title: Executive Vice President /s/ Jeffrey Lowe     Name:
Jeffrey Lowe     Title: Managing Director    

 

3